Citation Nr: 0933212	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  96-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a disability rating for posttraumatic 
stress disorder (PTSD) higher than 30 percent from February 
9, 1995, to March 16, 1997, and to a disability rating higher 
than 70 percent from March 17, 1997, to September 14, 2003.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
malaria, and, if so, whether the reopened claim should be 
granted.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, and, if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island that denied a rating in excess of 30 percent for 
PTSD.  Also on appeal is an October 1995 RO rating decision 
that denied reopening of previously denied claims for service 
connection for malaria and a low back disorder.

The Veteran testified at a hearing before an RO Hearing 
Officer in April 1996.  A transcript of the hearing is 
associated with the claims files.

During the course of the appeal, the RO issued a rating 
decision in June 1999 that increased the rating for PTSD from 
30 percent to 70 percent effective from March 17, 1997.  The 
Board subsequently issued a decision in February 2008 that 
granted a rating of 100 percent for PTSD effective from 
September 15, 2003.  

The Board previously considered and remanded these issues in 
January 2004 and in February 2008.  The file has now been 
returned to the Board for further appellate action.

The issue of entitlement to service connection for a low back 
disorder is addressed in the Remand that follows the Order 
section of this decision.


FINDINGS OF FACT

1.  From February 9, 1995, to November 6, 1996, the social 
and industrial impairment from the Veteran's PTSD more nearly 
approximated considerable than severe. 

2.  From November 7, 1996, to March 16, 2003, the social and 
occupational impairment from the Veteran's PTSD more nearly 
approximated reduced reliability and productivity than 
deficiencies in most areas.

3.  From March 17, 1997, to September 14, 2003, the social 
and occupational impairment from the Veteran's PTSD more 
nearly approximated deficiencies in most areas than total 
impairment.

4.  Service connection for malaria was denied in an 
unappealed rating decision issued in March 1968; evidence 
received since then, when considered by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  Service connection for a low back disorder was denied in 
an unappealed rating decision issued in October 1986; the 
evidence received since then includes evidence that is not 
cumulative or redundant of the evidence previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.







CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but not higher, 
for PTSD from February 9, 1995, to March 16, 1997, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2008).

2.  The criteria for a rating in excess of 70 percent for 
PTSD during the period from March 17, 1997, to September 14, 
2003, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2008).

3.  New and material evidence has not been presented to 
reopen the claim for service connection for malaria.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

4.  New and material evidence has been presented to reopen 
the claim for service connection for a low back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for malaria and a 
back disorder.  He is also seeking an increased disability 
rating for his service-connected PTSD.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the Veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')." Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

The Court has also provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

As explained below, the Board has determined that reopening 
of the Veteran's claim for service connection for a low back 
disorder is in order.  Therefore, no further development is 
required before the Board decides that issue. 

With respect to the remaining claims, the Board notes that 
they were initially adjudicated long before the enactment of 
the VCAA in November 2000.  With respect to the claim for an 
increased rating, the record reflects that the Appeals 
Management Center (AMC) sent the Veteran a letter in April 
2008 satisfying the duty to notify articulated by the Court 
in Vazquez-Flores v. Peake, 22 Vet. App. 91.  This letter 
also included appropriate notice with respect to the 
effective-date elements of each of the Veteran's claims.  In 
regard to the claims to reopen, the RO sent the Veteran a 
letter in February 2002 that satisfied the duty to notify 
articulated by the Court in Kent v. Nicholson, 20 Vet. App. 
1.  

Although the Veteran was not provided complete notice until 
long after the initial adjudication of the claims, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also notes the Veteran has been afforded 
appropriate VA examinations and service treatment records 
(STR), Social Security Administration (SSA) disability 
records, Vet Center records, and pertinent VA medical records 
have been obtained.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate any of his claims.  The 
Board is also unaware of any such outstanding evidence, to 
include medical records.

In sum, the Board is satisfied that the originating agency 
properly processed these claims following the provision of 
the required notice and that any procedural errors in its 
development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

PTSD is rated under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  During the pendency of this claim, the 
criteria for evaluating PTSD were revised effective from 
November 7, 1996.  As noted in more detail below, both the 
old and the new criteria apply to this case.

The old criteria (prior to November 7, 1996) for evaluation 
of PTSD were as follows.

A rating of 30 percent was assigned for definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.

A rating of 50 percent was assigned for considerable 
impairment in the ability to establish or maintain favorable 
relationships with people.  By reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.

A rating of 70 percent was assigned for severe impairment in 
the ability to establish or maintain effective or favorable 
relationships with people.  The psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.

A rating of 100 percent was assigned if the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such a fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or if the disorder results in a demonstrable 
inability to maintain or retain employment.

Effective November 7, 1996, the provisions of Diagnostic Code 
9411 are as follows:

A rating of 30 percent is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A rating of 50 percent is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A rating of 70 percent is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent is assigned for total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

Service Connection - General Provisions

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.





New and Material Evidence

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Pertinent to claims filed prior to August 29, 2001, Title 38 
Code of Federal Regulations, Section 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2002), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.


Benefit of the Doubt

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The benefit-of-the-doubt doctrine is not applicable if the 
claimant has not fulfilled his threshold burden of submitting 
new and material evidence to reopen a finally disallowed 
claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Analysis

Increased Rating

The Veteran is seeking increased disability ratings for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling prior to March 17, 1997, and 70 percent 
disabling from March 17, 1997, to September 14, 2003.

As noted above, the criteria for evaluating PTSD were revised 
effective from November 7, 1996.  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects. VAOPGCPREC 
7-2003 (Nov. 19, 2003).  The revised criteria may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Rating prior to March 17, 1997

The period of the Board's review begins February 9, 1995.

A Vet Center intake assessment dated in January 1995 states 
the Veteran's current chief complaint was frustration at not 
being able to sleep and having almost constant pain.  The 
Veteran was currently married to his second wife, of thirteen 
years' duration.  The Veteran was currently taking 
medications for hypertension, arthritis pain and diabetes as 
well as an antidepressant.  During interview the Veteran 
appeared to be of average intelligence, fair judgment and 
unable to use abstract thinking.  The Veteran was oriented 
times three and had no apparent thought disorders.  His 
concentration was fair, energy level low, and appetite 
average (excessive when under stress).  The Veteran was able 
to sleep four hours per night and experienced early 
awakening.  The interviewer, a social worker, assigned a 
current Global Assessment of Functioning (GAF) score of 65.

VA outpatient treatment records in February and August 1995 
show complaint of sleep problems (4 to 5 hours sleep per 
night with frequent awakenings) as well as the sensation of 
smelling burning flesh (reminiscent of Vietnam).  The Veteran 
also had anxiety triggered by the sound of helicopters and 
flashbacks triggered by sound (whistles) and light 
(lightning).

The Veteran submitted a letter in May 1995 reporting he had 
recently attended a party at the house of a wartime buddy 
during which memories of Vietnam were awakened by the stories 
and photographs.  Since the party the Veteran had experienced 
Vietnam-related nightmares three to four times per week.

In August 1995 the Veteran was evaluated by a psychologist at 
the Vet Center.  The Veteran presented with complaint of 
sleep difficulties, outbursts of anger, anxiety, inability to 
work and intrusive thoughts and nightmares.  During the 
interview the Veteran was alert but sometimes agitated.  His 
mood was appropriate during the interview although he 
reported occasionally having a depressed mood.  The Veteran's 
speech and thoughts were coherent and there was no evidence 
of a thought disorder.  The psychologist noted the Veteran's 
symptoms had apparently worsened after a reunion in June 
1995.  The psychologist assigned a current GAF score of 45.

A letter dated in April 1996 from the Veteran's therapist 
(social worker) at the Vet Center states the Veteran had 
presented with symptoms of generalized rage, depression and 
anxiety, increased Vietnam-related nightmares, difficulty 
concentrating due to more frequent intrusive memories of 
Vietnam, physical pain on the right side that served as a 
constant reminder of combat, and difficulty maintaining 
employment due to physical pain and problems getting along 
with people.  The onset of Operation Desert Storm aggravated 
the Veteran's symptoms and he went to lengths to avoid war-
related stimuli.  The Veteran's symptoms noted during 
counseling were distrust of authority, exaggerated startle 
response, social isolation, rage, disruptive sleep pattern 
("catnapping" during the day in fetal position and poor 
sleep at night), overeating during stress, and increased 
frequency of nightmares and intrusive memories.

During a hearing before an RO Hearing Officer in April 1996, 
the Veteran testified he currently received counseling twice 
weekly at the Vet Center.  The Veteran also received 
medication, which he believed to be only marginally helpful.  
The Veteran testified he only slept about four hours per 
night, usually in a protective fetal position.  He reported 
having nightmares every night.  Sounds such as helicopters 
caused flashbacks and occasionally caused the Veteran to dive 
for cover.  The Veteran most recently worked the previous 
week, but reported frequent job changes due to an inability 
to get along with people; he believed his difficulty 
retaining and maintaining employment was due to PTSD plus his 
other service-related disabilities.  The Veteran stated he 
tended to avoid crowds and also tried to avoid contacts with 
family members in order to prevent having disagreements with 
them.

The Veteran had a VA examination by a psychiatrist in May 
1996.  The Veteran reported frequently waking up at night 
reliving being wounded in Vietnam.  He reported reminders of 
Vietnam could be triggered by smells and noises.  The Veteran 
stated he avoided any kind of crowds, authority, or people in 
general.  The Veteran was currently working although he would 
prefer to be by himself in the woods living off unemployment 
and pension money.  During the interview the Veteran told his 
story in a clear and coherent manner; his affect was slightly 
constricted but appropriate to the situation and ideation.  
The Veteran's mood was neutral.  There was no evidence of 
hallucinations or delusions and the Veteran denied homicidal 
or suicidal ideation.  The Veteran was oriented times three 
and his memory was intact for past, recent and remote events.  
There was no apparent cognitive difficulty.  The Veteran had 
some degree of insight into his problem and his judgment was 
not impaired.  The examiner did not assign a GAF SCORE, but 
stated an impression the Veteran's PTSD did not seem to 
significantly interfere with his ability to work any more now 
than it had in the past.

Treatment records from the Vet Center during the period from 
May 1996 to March 1997 show PTSD symptoms generally 
consistent with the records discussed above.  In November 
1996 the Veteran reported panic attacks 3 to 4 times during 
the preceding month with racing heart, chest pains and 
difficulty breathing, and the Veteran's wife reported she was 
afraid his outbursts of rage would get him into trouble.  In 
January 1997 the Veteran expressed frustration with VA in 
regard to his medical treatment as well as the processing of 
his appeal.  In February 1997 the Veteran reported he was 
still working in construction despite physical pain.  In 
March 1997 the Veteran reported experiencing increased pain 
at work; he also reported he had been working the night 
shift, which provoked memories of being in Vietnam performing 
night guard and night patrols.  

The Board finds at this point that an increased rating of 50 
percent is warranted during the period of this claim prior to 
March 17, 1997, because the social and industrial impairment 
from the Veteran's PTSD more nearly approximated considerable 
than definite (former criteria) and more nearly approximated 
reduced reliability and productivity than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (new criteria).  

The Board particularly notes the GAF scores assigned during 
the period were 65 in January 1995 (assigned by a social 
worker) but 45 in August 1995 (assigned by a psychologist).  
The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  The assigned GAF score of 65 is in the range of 
"mild" symptoms but the GAF score of 45 is in the range of 
"serious" symptoms.  Quick Reference to the Diagnostic 
Criteria from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995.  Accordingly, the GAF scores assigned 
during the period are consistent with a rating higher than 30 
percent.

The Board has considered whether a rating in excess of 50 
percent is appropriate.  However, the higher 70 percent 
rating under the old criteria requires "severe" social and 
industrial impairment, and under the new criteria requires 
occupational and social impairment with deficiencies in most 
areas (such as work, school, family relations, judgment, 
thinking, or mood).  The Veteran's social and occupational 
impairment during this period did not more closely 
approximate the criteria for a 70 percent rating during this 
period.  The Veteran was shown to have been working during 
the period, with some reported anger management issues but 
greater industrial impairment due to physical symptoms than 
to psychiatric problems.  Also, he had very few of the 
symptoms associated with the higher rating under the new 
criteria.  The Veteran had some degree of impaired impulse 
control and difficulty adapting to stressful circumstances, 
but the other symptoms associated with the 70 percent rating 
were absent during the period.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above, the 
Board has considered the lay evidence offered by the Veteran, 
to include his testimony at the RO hearing and his 
correspondence to VA.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The 
Board finds the Veteran in this case to be competent and 
credible in reporting his own symptoms.  However, even 
affording the Veteran full credibility, his reported symptoms 
do not more closely approximate the criteria for a rating 
higher than the 50 percent granted by the Board herein.

The Board accordingly finds the criteria for a rating of 50 
percent, but not more, were met for PTSD for the period of 
this claim prior to March 17, 1997.

Rating from March 17, 199, to September 14, 2003

The Board now turns its attention to entitlement to 
evaluation in excess of 70 percent from March 17, 1997 to 
September 14, 2003.

A letter dated in March 1997 from the Veteran's therapist 
(social worker) at the Vet Center states the Veteran's PTSD 
symptomology was essentially unchanged over the previous 
year, although his physical symptoms had apparently worsened.  
The Veteran recently stated he intended to work as long as he 
was able to push himself to do so, because idle time would 
exacerbate his PTSD symptoms; the Veteran reported he worked 
about as many days this year as he had during the previous 
year.  The Veteran and his wife reported episodes of cardiac-
like symptoms that had been classified as panic attacks due 
to stress, with anxiety being worse during the period October 
through April because that period coincided with the 
anniversary of the Veteran's trauma in Vietnam.  The 
Veteran's wife expressed concern about the Veteran being a 
"loner" and having no friends; she also expressed fear of 
the Veteran having road rage or similar outburst of anger.  
The social worker assigned a current GAF SCORE of 45.

The Veteran was examined by a VA psychologist in May 1997.  
The examiner stated the Veteran's PTSD symptoms had likely 
contributed to him being laid off and losing jobs, as well as 
causing impairment at the workplace and "considerable" 
social impairment.  The Veteran had been laid off his job one 
month previously and was currently looking for new work.  He 
reported his service-connected physical disabilities made it 
difficult to keep up with his coworkers, and his PTSD-related 
anger made it difficult to get along with supervisors and 
coworkers.  The Veteran reported having nightmares that 
caused him to wake up believing he was back in the military.  
The Veteran typically could sleep for two hours per night but 
then wake up hourly thereafter; he would catnap during the 
day to compensate but never felt fully rested.  He reported 
intrusive memories triggered by sounds and smells.  The 
Veteran reported occasional flashbacks, emotional numbing, 
panic attacks for which he had sought medical treatment, 
chronic hypervigilance, and exaggerated startle response.  He 
stated he avoided war stimuli and crowd situations.  During 
the interview the Veteran was oriented times three with no 
evidence of hallucinations or delusions.  Thought processes 
and communication were clear and coherent.  The Veteran 
endorsed isolated suicide ideation but denied intent.  Memory 
and speech appeared to be normal.  The examiner stated it was 
difficult to sort out the degree to which the PTSD versus 
physical symptoms and pain contributed to the Veteran's 
inability to hold a job.  The examiner assigned a current GAF 
SCORE of 45, with 50 as the best functioning during the 
previous year.

The Veteran received VA inpatient psychiatric treatment 
during the period March 15 to April 28, 1999, (for which 
period he received 100 percent disability, resuming 70 
percent on May 1, 1999).  Symptoms on admission included the 
following: nightmares; intrusive thoughts; triggers to 
intrusive thoughts; triggers to physiologic reactivity; 
avoidance; hyperarousal; excessive irritability; anger and 
occasional anger dyscontrol; anxiety with occasional panic 
marked by chest pain, shortness of breath, headaches and 
depersonalization; and, persistent depression.  At discharge, 
he was assigned a current GAF SCORE of 42, as well as GAF 
SCORE of 42 for the previous year.

In August 1999 the Veteran was noted to have panic attacks 
after running out of his prescribed medication; he also 
complained of poor sleep.  A VA psychiatrist renewed the 
medications and assigned a current GAF score of 45.

The Veteran received VA inpatient psychiatric treatment 
(Phase II of the PTSD program) during the period February 14, 
2000, to March 27, 2000, (for which period he received 100 
percent disability, resuming 70 percent on April 1, 2000).  
The Veteran was noted to be working six months per year on 
construction jobs.  Current PTSD symptoms included 
hypervigilance with poor sleep with middle insomnia with 
nightmares; occasional flashbacks (4 to 5 times per month) of 
being blown up; depression; anxiety with anxiety attacks; 
anger and rage; intrusive thoughts of war experiences 
triggered by sounds and smells; and exaggerated startle 
reflex.  On admission the Veteran's speech and kinetics were 
normal, although his mood was depressed and his affect was 
anxious.  The Veteran denied suicidal or homicidal ideation, 
paranoia or psychosis.  Thought processes were linear, 
focused and goal-oriented.  The Veteran was alert and 
oriented times four; judgment and insight were fair.  After 
six weeks of Phase II treatment the Veteran continued to have 
a slightly depressed mood and a blunted affect.  The current 
GAF score assigned was 42, as well as a GAF score of 42 for 
the previous year. 

June and December 2000 VA psychopharmacy notes prepared by a 
psychiatrist state the Veteran reported some increase in 
depression and irritability since the previous April.  On 
both examinations the Veteran was fully oriented in all 
spheres and well dressed and groomed.  Speech and language 
were within normal limits and thinking was goal-oriented with 
no abnormal associations.  The Veteran reported his mood as 
being slightly depressed, with affect congruent and reactive.  
The Veteran was mildly anxious during the session.  He denied 
current suicidal intention or plan and denied homicidal 
ideation; he also denied any abnormal perceptual experiences.  
Attention span, memory, concentration, and fund of knowledge 
were all within normal limits.  Insight and judgment were 
preserved, and there was no evidence of abnormal startle in 
session.  The psychiatrist assigned a current GAF score of 45 
during both examinations.

Vet Center treatment notes in 2001 state the Veteran was 
working fulltime in August, although with irritability 
problems, but was laid off in September.  In November the 
Veteran reported having finally stopped working "for good" 
due to unceasing physical aches and pains; he cited a 
workplace accident the previous year in which he was hit by a 
bus while operating a small mechanized wagon at the job site.

A VA psychopharmacy note, dated in December 2001 and prepared 
by a psychiatrist, states the Veteran experienced panic 
attacks after running out of his medications.  Clinical 
impression during the interview was as previously stated.  
The psychiatrist again assigned a current GAF score of 45.

The Veteran had a VA psychiatric examination by a social 
worker in March 2002.  The examiner noted the Veteran was 
currently unemployed and lived with his wife of 19 years.  
The Veteran stated he had been laid off his construction job 
because he had argued with his boss about safety issues; he 
had not looked for a new job because his right shoulder and 
arm disorders prevented him from performing heavy manual 
labor.  The Veteran endorsed the same symptoms as were noted 
in the VA examination in 1994; additionally, he reported 
experiencing anxious mood of 8/10 severity twice weekly and 
anxiety attacks twice annually, as well as depressed mood of 
10/10 severity once per month.  He reported sleep disturbance 
of sleeping 2 to 4 hours per night with early awakening and 
difficulty falling asleep, unchanged since the 1994 
examination.  The Veteran stated he was perhaps more jumpy 
and irritable since 1994 but otherwise could not articulate 
whether his symptoms had become worse since then.  

On examination the Veteran was well dressed and groomed.  He 
was alert, fully oriented, and had normal speech but he had 
some apparent difficulty concentrating.  The Veteran's mood 
was anxious.  Thought process was logical and goal-oriented, 
and there was no abnormality of thought process or content.  
Insight and judgment were intact, and he denied 
hallucinations, delusions, and suicidal or homicidal ideation 
or intent.  The examiner assigned a current GAF score of 60.

A VA psychopharmacy note dated in May 2002, by a 
psychiatrist, states the Veteran had some anxiety prior to 
recent shoulder surgery but was now better.  .  Clinical 
impression during the interview was as noted during previous 
psychopharmacy sessions.  The psychiatrist characterized the 
Veteran as "moderately symptomatic" on the current 
treatment regimen and assigned a current GAF score of 47, 
with 45 over the past year.

The claims files were reviewed by a VA psychiatrist in August 
2002 specifically to determine whether a rating in excess of 
70 percent was warranted.  The reviewer noted the diagnosis 
of PTSD was well established but stated an opinion that the 
Veteran did not meet the schedular criteria for the 100 
percent rating.  The question of whether the PTSD rendered 
the Veteran unemployable was more complex, as the Veteran had 
a number of other contributing factors such as physical 
status (obesity), diabetes, chronic pain, and poor coping 
skills probably aggravated by but not entirely due to his 
Vietnam experiences.  It was unclear whether the Veteran 
would be able to tolerate another line of work not involving 
physical labor, since there was no documentation of any 
attempt at vocational rehabilitation.  The reviewer stated an 
opinion that the PTSD symptomology had a moderate impact on 
the Veteran's ability to obtain and retain employment.

On review of the evidence above, the Board finds the criteria 
for a rating of 100 percent were not met prior to September 
15, 2003.  The 100 percent rating requires social and 
occupational impairment that more nearly approximates total 
than deficiencies in most areas.  The Veteran demonstrably 
did not approach such a level of impairment during the period 
prior to September 15, 2003.  During examinations the Veteran 
was consistently lucid and cogent, and he demonstrated none 
of the symptoms associated with the 100 percent rating (gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living including 
maintenance of minimal personal hygiene; disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation or own name).

The Board has also considered the GAF scores, which ranged 
from a low of 42 (characteristic of "serious" symptoms) to 
a high of 60 (characteristic of "mild" symptoms).  These 
GAF scores more closely approximate the currently-assigned 70 
percent rating than a 100 percent rating.

The Board has also considered the lay evidence relating to 
the period under review in the form of the Veteran's 
correspondence to VA.  As noted above, the Board has found 
the Veteran to be competent and credible in reporting his 
symptoms.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. 
398, 403; Caldwell, 1 Vet. App. 466.  However, even affording 
the Veteran full credibility, his reported symptoms for the 
period do not approach the 100 percent schedular criteria.

Based on the evidence and analysis above, the Board finds the 
criteria for a rating in excess of 70 percent for PTSD prior 
to September 15, 2003, are not met.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a).  In determining whether a case should be referred 
for extra-schedular consideration, the Board must compare the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the disability picture is contemplated by the rating 
schedule, the assigned evaluation is therefore adequate, and 
no referral for extra-schedular consideration is required.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the Veteran had two periods of inpatient 
hospitalization for PTSD (Phases I and II of a scheduled 
regimen), which is not "frequent hospitalization" for 
extra-schedular purposes.  Moreover, all of his demonstrated 
psychiatric symptoms are for consideration in rating the 
disability under the schedular criteria, and the resulting 
social and occupational impairments from the disability are 
specifically contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the assigned ratings prior to September 15, 2003.  
Accordingly, the Board has concluded that referral of the 
claim for extra-schedular consideration is not in order.

New and Material Evidence: Malaria

The Veteran submitted the instant petition to reopen his 
claim for service connection for malaria in October 1995.  
Given that the claim culminating in the instant appeal was 
received prior to August 29, 2001, the Board will apply the 
version of 38 C.F.R. § 3.156(a) that was in effect at that 
time.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The RO denied service connection for malaria in March 1968, 
based on a finding the Veteran did not have a malaria 
disability.  Evidence of record at that time consisted of 
STRs and the Veteran's claim, received in November 1967, in 
which he asserted having had malaria and amoebic dysentery in 
service during the period December 1966 to January 1967.

Evidence received since March 1968 includes extensive VA and 
private medical treatment records, including a number of VA 
psychiatric and medical examination reports.  Nowhere in this 
medical evidence is there any indication the Veteran had 
malaria in service or post-service symptoms consistent with 
malaria; the Veteran's VA active problem list has not 
included any symptoms associated with active malaria 
infection at any time during the period under appeal.

The Board finds the medical evidence received since March 
1968 is new.   However, nothing in the new evidence addresses 
the reason the claim was originally denied (i.e., evidence of 
an actual disability), and in fact a VA microbiology report 
in April 1995 indicates no ova or parasites were present in 
the tested sample.  Therefore, the new evidence is not 
"material" because, when considered by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Also added to the record since the prior unappealed denial is 
lay evidence in the form of the Veteran's correspondence to 
VA and lay statements by family members and by acquaintances 
during and after service attesting to the Veteran's visible 
symptoms.  One such item of new lay evidence is a March 1995 
"buddy statement" from Mr. VRL stating that during their 
service together in Vietnam the Veteran was hospitalized for 
one or two weeks at Christmastime in 1966; they were told the 
treatment was for malaria.  

A layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (emphasis added).  In this case, there 
is no indication how Mr. VRL knows the Veteran actually had 
malaria during service, given that malaria is a diagnosis, 
not a visible symptom within Mr. VRL's competence.  In any 
event, the claim was originally denied because a malaria 
disability was not currently present, and Mr. VRL's statement 
does not in any way show the presence of a malaria disability 
during the period under review.  It is accordingly not 
material to reopening the claim.

Accordingly, reopening of the claim is not in order.

New and Material Evidence: Low Back Disorder

The RO originally denied service connection for a back 
disorder in October 1986; the Veteran submitted a timely 
Notice of Disagreement (NOD) and the RO issued a Statement of 
the Case (SOC) in January 1987.  The record does not show the 
Veteran submitted a timely substantive appeal thereafter.

In May 1987, following the receipt of new evidence, the RO 
issued a new rating decision denying service connection for a 
low back disorder on a secondary basis as well as a direct 
basis.  The record does not show the Veteran initiated an 
appeal in regard to this decision.

The Veteran submitted the instant petition to reopen his 
claim for service connection for a low back disorder in 
October 1995.  Given that the claim culminating in the 
instant appeal was received prior to August 29, 2001, the 
Board will apply the version of 38 C.F.R. § 3.156(a) that was 
in effect at that time.

The evidence of record at the time of the May 1987 rating 
decision consisted of the following: STRs; reports of VA 
examinations in November 1968 and September 1986; VA 
outpatient treatment records dating from December 1977 to 
December 1981; letters dated in October 1985 and March 1987 
from chiropractor JS asserting the service-connected right 
leg disability caused the Veteran's current back disorder; 
and a transcript of the Veteran's March 1987 hearing before 
an RO Hearing Officer specifically addressing the issue of 
service connection for a low back disorder. 

The evidence received since May 1987 includes extensive VA 
and private medical treatment records, including a number of 
VA psychiatric and medical examination reports (January 1991, 
June 1992,October 1994, and March 1995) and diagnostics (X-
rays and computed tomography scan in June 1990) relating to 
symptomology of the lower back.  The treatment notes show a 
clinical impression of degenerative joint disease (DJD) with 
stenosis.  

The evidence added to the record also includes a March 1995 
lay "buddy statement" from Mr. VRL stating that during 
their service together the Veteran hurt his back and groin 
moving wall lockers, and Mr. VRL had to tie the Veteran's 
boots for him each morning.  Later during training the 
Veteran fell off an armored vehicle and reinjured his back; 
the Veteran was treated at the Fort Bliss, Texas hospital.  

The Board must consider the purpose for which lay evidence is 
offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
In this case, the "buddy statement" by Mr. VRL is offered 
simply to show an injury during service.  Mr. VRL is 
competent to report events he witnessed, and for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus, 3 Vet. App. 510, 512-513.  

The Board finds that Mr. VRL's statement regarding a back 
injury in service is not cumulative or redundant of the 
evidence previously of record.  Further, the foregoing 
evidence is "material" in that showing an injury or event 
in service is a missing element toward establishing 
entitlement to service connection.  Accordingly, when 
considered by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Accordingly, reopening of the claim for service connection 
for a low back disorder is warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the Veteran's PTSD warrants 
a 50 percent rating, but not higher, from February 9, 1995, 
to March 16, 1997, and does not warrant a rating in excess of 
70 percent during the period from March 17, 1997, to 
September 14, 2003, the benefit sought on appeal is granted 
to this extent and subject to the criteria applicable to the 
payment of monetary benefits.

As new and material evidence has not been received, reopening 
of the claim for service connection for malaria is denied.  

As new and material evidence has been received, reopening of 
the claim for service connection for a low back disorder is 
granted  


REMAND

Review of the claims files shows the Veteran has a diagnosed 
low back disability.  He has also submitted credible evidence 
of a back injury during service, and he has service-connected 
disabilities of the right ankle and right hip that he 
contends have caused or aggravated the back disorder.  He has 
accordingly presented a prima facie case for both direct and 
secondary service connection and is entitled to VA 
examination at this point.  See 38 C.F.R. § 3.159(c)(4).

The Board notes at this point that service connection may be 
granted for a disability that is proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a) (2008).  Additional disability resulting 
from the aggravation of a non service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In that decision, the Court held that the term 
"disability" as used in 38 U.S.C.A. § 1110 referred to 
impairment of earning capacity, and that such definition 
mandated that any additional impairment (emphasis supplied) 
of earning capacity resulting from an already service-
connected condition shall be compensated. 

The regulation pertaining to secondary service connection was 
amended during the course of the Veteran's appeal, effective 
October 10, 2006, in order to conform VA's regulation to the 
Court's decision.  Under the revised regulation, the rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (2007-2008).  This 
requirement was not contained in prior versions of the 
regulation.  See 38 C.F.R. § 3.310 (2006).  Therefore, in 
deciding the claim, the originating agency should apply the 
former version of the regulation.

Review of the file also shows the Veteran has not been 
notified of the elements required to establish entitlement to 
secondary service connection for a disability.  While the 
case is in remand status the RO or the Appeals Management 
Center (AMC) should provide the appropriate VCAA notice and 
consequent assistance.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should notify the 
Veteran of the information and evidence 
required to establish entitlement to 
secondary service connection, the 
evidence and information that he should 
submit, and the assistance that VA will 
provide to obtain evidence on his behalf.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.

3.  Then, the Veteran should be afforded 
an examination by a physician with 
sufficient expertise to determine the 
etiology of the claimed low back 
disorder.

The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies and diagnostics should 
be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion with 
respect to each currently present low 
back disorder as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to his 
active service or was caused or 
permanently worsened by the Veteran's 
service-connected disabilities of the 
right hip and right ankle.  The rationale 
for each opinion expressed should also be 
provided. 

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the Veteran's reopened claim 
for service connection for low back 
disability on a de novo basis.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


